EXHIBIT 10.1


SECOND AMENDMENT TO LEASE




THIS SECOND AMENDMENT TO LEASE (this "Second Amendment") is made and entered
into to be effective this 5th  day of January, 2011 by and between Phoenix
Investors #20, L.L.C., an Arizona limited liability company (“Landlord”) and
Capstone Therapeutics Corp. (formerly Orthologic Corp.), a Delaware corporation
(“Tenant”) and is as follows.


RECITALS


A.           Landlord, as successor-in-title to Phoenix Investors #13, L.L.C,
and Tenant are currently the Lessor and Lessee under that LEASE made as of July
19, 2007 between Phoenix Investors #13, L.L.C., an Arizona limited liability
company, and Orthologic Corp with respect to Suites 101-A and 101-B of the
Building  located at 1275 West Washington Street, Tempe, Arizona .


B. A First Amendment was entered into effective April 28, 2011 to change the
Early Termination Date from February 28, 2011 to July 31, 2011 and Termination
Option Exercise Date from 9 months prior to the Early Termination Date to 6
months prior to the Early Termination Date, as those terms are defined in the
LEASE.


C. This Second Amendment is being entered into to change the Early Termination
Date from July 31, 2011 to November 30, 2011, as those terms are defined in the
LEASE.
 
AGREEMENTS


In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the parties agree that Section 31 of
the LEASE, TENANT’S TERMINATION RIGHT is removed and replaced in its entirety by
the following:


TENANT’S TERMINATION RIGHT.
Tenant shall have an option to cancel the remainder of the initial Lease Term
effective as of November 30, 2011 (the "Early Termination Date").  To exercise
this option, Tenant must (a) deliver written notice of the exercise thereof to
Landlord at least six (6) months prior to the Early Termination Date (the
"Termination Option Exercise Date"), and (b) concurrently with the giving of
such notice, pay to Landlord a termination fee equal to the sum of (i) six (6)
months of Base Rent ( $131,626.00), plus (ii) all unamortized, as of February
28, 2011, leasing commissions paid to Tenant's broker in connection with this
Lease ( $26,325.00).  Tenant must also not be in default beyond any applicable
notice and cure period under this Lease at the time Tenant delivers such
notice.  If Tenant fails to deliver such items on or before the Termination
Option Exercise Date, the option to terminate shall be deemed waived for all
purposes and shall no longer be available to Tenant.  Upon Tenant’s delivery of

 
 

--------------------------------------------------------------------------------

 
the notice and termination fee described above, the Lease Term shall be deemed
adjusted in accordance with the provisions of this Section 31.  If Tenant timely
gives notice of its exercise of this option, then the parties shall promptly
execute an amendment to this Lease or a lease termination agreement prepared by
Landlord to confirm the change of the Lease Term, which amendment or agreement
shall be reasonably acceptable to each of Landlord and Tenant.




Except as specifically modified in this Second Amendment, all terms and
provisions in the LEASE, as modified by the First Amendment, are ratified and
affirmed and remain in full force and effect.


 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective on
the date set forth above.
 
LANDLORD:


PHOENIX INVESTORS #20, L.L.C. an Arizona limited liability company


 
By:
Greenwood and McKenzie, a California general partnership

Its:           Manager




By   /s/ Jim McKenzie
Jim McKenzie
Its   General Partner








TENANT:


Capstone Therapeutics Corp.
(formerly ORTHOLOGIC CORP.,
 a Delaware corporation


By:   /s/ Les Taeger
Print Name:                                                     
Print Title:  SVP Chief Financial Officer





